Smith, C. J.,
delivered the opinion of the court.
On the occasion in question Dr. Bufkin, a physician, was on his way to the bedside of appellant, who was suffering intense pain and anguish incident to.the abnormal presentation of a child to which she was then about to give birth. The highway necessary to be traveled by Dr. Bufkin in reaching appellant’s home crossed the track of appellee’s railroad. When he reached the crossing, he found it blocked by an unusually long freight train. There was, according to his testimony, no opening in this train at any point, and it continued to obstruct the highway for a period of between thirty and forty minutes. Shortly after the doctor reached the crossing, the employees of the train were informed by a gentleman who was accompanying him that the crossing was blocked, and were requested to open it. This request, according to the evidence introduced by appellant, was ignored. According to the testimony introduced by appellee, the crossing was blocked for a period of about forty-five minutes, but during all of this time there was an opening *697in the train about fifteen or twenty feet from the crossing. When the doctor reached appellant’s bedside, he found her so much exhausted that he was compelled' to relieve her quickly of the child, which he did in about ten minutes after his arrival, some laceration of her body-resulting therefrom. The delay in the doctor’s reaching her evidently prolonged her suffering and resulted in her greater exhaustion, probably, necessitating the use by the doctor of a different method in delivering her of the child than he would otherwise have used, which method probably resulted in á greater laceration of her body. ■
At the close of the evidence, the court peremptorily charged the jury to find for appellee on the ground, we infer from the argument of. counsel, that appellee’s negligence in obstructing .this highway was not the proximate cause of appellant’s pain and suffering being increased and prolonged, and of the laceration to her body incident to the method pursued by the physician in delivering her of the child. In this-the court was in error. Appellant, as a member of the general public, had the right to have this highway remain unobstructed so that it could be used by her for any legitimate purpose and having a physician to travel over it to reach her bedside in order to reliever her pain and suffering was, of course, such a purpose. Appellee, under section 4049 of .the Code, owed her the .duty of refraining from obstructing this highway for a longer period than five minutes, and it is liable to her for any damage which has resulted to her by reason of its having obstructed the highway. Railroad Co. v. Engle, 60 South. 1. While it is hardly probable that the servants of appellee could have anticipated that appellant would be in need of the services of a physician at the time they blocked this crossing, and that such physician on his journey to her bedside would arrive at that particular point at that particular time, they could, and ought to have anticipated that some person traveling along the highway might be detained by rea*698son of its being blocked, and that injury would result 'therefrom, either to the traveler himself or to some, other person. This is sufficient to constitute the negligent blocking-of the crossing the proximate cause of any injury which appellant sustained by reason of Dr. Bufkin being detained thereby, Telephone Co. v. Woodham, 99 Miss. 332, 54 South. 890; Y. & M. V. R. Co. v. Smith, 60 South. 73; Railway Co. v. Tauer (Ind.), 96 N. E. 758, 39 L. R. A, (N. S.) 20.
It seems clear from the evidence that appellant’s suffering was prolonged by the delay of the doctor in reaching her bedside, but whether she sustained any additional injury thereby is a question of fact for the jury.

Reversed and remanded.